                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JAMES MOTEN,

                       Plaintiff,

               v.                                             Case No. 20-cv-898

JOHN DOE OFFICERS 1–6,
DOE CRANDBERRY,
DR. REGINALDO ARBOLEDA,
DOE JONES, and MELISSA MITCHELL,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff James Moten, an inmate confined at the Wisconsin Resource Center, representing
himself, filed a complaint under 42 U.S.C. §1983, alleging that the defendants violated his
constitutional rights. This order resolves Moten’s motion for leave to proceed without prepaying
the filing fee and screens his complaint.
  MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING THE FILING FEE
       The Prison Litigation Reform Act (PLRA) applies to this case because Moten was a
prisoner when he filed his complaint. See 28 U.S.C. §1915(h). The PLRA allows the Court to
give a prisoner plaintiff the ability to proceed with his case without prepaying the civil case filing
fee. 28 U.S.C. §1915(a)(2). When funds exist, the prisoner must pay an initial partial filing fee.
28 U.S.C. §1915(b)(1). He must then pay the balance of the $350 filing fee over time, through
deductions from his prisoner account. Id.
       On June 18, 2020, the Court ordered Moten to pay an initial partial filing fee of $6.98.
(ECF No. 5.) Moten paid that fee on June 29, 2020. The Court will grant Moten’s motion for
leave to proceed without prepaying the filing fee. He must pay the remainder of the filing fee over
time in the manner explained at the end of this order.




          Case 2:20-cv-00898-BHL Filed 10/26/20 Page 1 of 6 Document 8
                                SCREENING THE COMPLAINT
        Under the PLRA, the Court must screen complaints brought by prisoners seeking relief
from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §1915A(a).
The Court must dismiss a complaint if the prisoner raises claims that are legally “frivolous or
malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary relief
from a defendant who is immune from such relief. 28 U.S.C. §1915A(b). In determining whether
the complaint states a claim, the Court applies the same standard that applies to dismissals under
Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)
(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)).
        To state a claim, a complaint must include “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain
enough facts, accepted as true, to “state a claim for relief that is plausible on its face.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows a
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
(citing Twombly, 550 U.S. at 556). To state a claim for relief under 42 U.S.C. §1983, a plaintiff
must allege that someone deprived him of a right secured by the Constitution or the laws of the
United States, and that whoever deprived him of this right was acting under color of state law.
D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v.
Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints
liberally. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).
        Moten complains about the use of excessive force while he was an inmate at Racine
Correctional Institution and his subsequent medical treatment while at both Racine and the
Wisconsin Resource Center. He alleges that “Sgt. Jane Doe,” who is not a defendant, came to his
cell at Racine on February 13, 2020 and told him that he was moving. (ECF No. 1 at 3.) Moten
asked why and told the sergeant he was “good where he is at.” The sergeant left and then six John
Doe officers and Captain Jones (sued as “Doe Jones Captain”) arrived at Moten’s cell wearing riot
gear. (Id. at 3–4.) Without any warning, the officers rushed into Moten’s cell, grabbed him, and
threw him on the floor with “great force.” (Id. at 4.) Captain Jones then pressed his taser into
Moten’s back. During the altercation, Moten felt a “pop” followed by “great pain” in his groin
area. He later learned the pop was an inguinal hernia. (Id.)

                                                   2

           Case 2:20-cv-00898-BHL Filed 10/26/20 Page 2 of 6 Document 8
       Moten asked to see a doctor. (Id. at 5.) Defendant Nurse Crandberry (sued as “Doe
Crandberry Nurse”) saw Moten and diagnosed him with a hernia, but he did not do anything about
the hernia. (Id.) Moten was then placed in a van and transferred to the Wisconsin Resource Center,
where he was placed in the segregation unit. (Id. at 5–6.) He asked to see the doctor for his hernia
and saw defendant Dr. Reginaldo Arboleda on March 20, 2020. (Id. at 6.) When Dr. Arboleda
“refused” to treat Moten’s hernia, Moten complained to defendant Health Services Unit (HSU)
manager Melissa Mitchell, who also refused to do anything about Moten’s condition. Moten’s
hernia is painful and interferes with his ability to participate in daily activities, including taking
care of himself and exercising. (Id.)
       To state a claim for excessive use of force under the Eighth Amendment, a plaintiff must
allege that a defendant applied force maliciously and sadistically to cause harm rather than in a
good faith attempt to maintain or restore discipline. Hudson v. McMillian, 503 U.S. 1, 6-7 (1992);
Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 668 (7th Cir. 2012). Factors relevant to a
defendant’s mental state include the need for force, the amount of force used, the threat reasonably
perceived by officers, efforts made to temper the severity of the force, and the extent of injuries
caused by the force. Whitley v. Albers, 475 U.S. 312, 321 (1986); Rice, 675 F.3d at 668.
       Moten alleges that the six John Doe officers and Captain Jones came to his cell in riot gear
and, without warning, entered his cell and took him forcefully to the ground. Captain Jones also
pressed his taser into Moten’s back, though it is unclear whether he deployed it. In the process of
being brought to the ground, Moten got an inguinal hernia. At screening, the Court finds this is
sufficient to allege that the Doe officers and Captain Jones used excessive force. The inquiry into
whether force is excessive is both fact-intensive and dynamic. Moten’s allegations of unprovoked
force in removing him from his cell are just enough to state a claim under the Eighth Amendment
against Captain Jones and the six Doe officers. The Court notes that Moten will be able to use
discovery to learn the names of the Doe officers once the Court enters a scheduling order. If
discovery does not bear out that the force used was excessive, the case may be dismissed on
summary judgment.
       The Eighth Amendment’s proscription against cruel and unusual punishment also protects
prisoners from “grossly inadequate medical care.” Gabb v. Wexford Health Sources, Inc., 945 F.3d
1027, 1033 (7th Cir. 2019) (quoting Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014)) (internal
quotations omitted). The Court uses a two-part test to evaluate whether medical care amounts to

                                                  3

          Case 2:20-cv-00898-BHL Filed 10/26/20 Page 3 of 6 Document 8
cruel and unusual punishment; it asks: (1) “whether a plaintiff suffered from an objectively serious
medical condition” and (2) “whether the individual defendant was deliberately indifferent to that
condition.” Id. (quoting Petties v. Carter, 836 F.3d 722, 727-28 (7th Cir. 2016) (en banc)).
        The Court is satisfied that Moten’s alleged inguinal hernia, which he contends causes him
pain and interferes with his daily activities, is sufficiently serious. The Court is also satisfied that
Moten’s allegations that both Crandberry and Arboleda flatly refused to treat him, and his
allegation that Mitchell refused to help him get treatment, sufficiently allege that each of the
defendants may have acted with deliberate indifference to his medical needs. Moten may proceed
against Crandberry, Arboleda, and Mitchell under the Eighth Amendment.
        Moten also says that he wants to sue Captain Jones and Mitchell in their official capacities.
The difference between official capacity and individual capacity is significant. “Personal-capacity
suits seek to impose liability upon a governmental official for actions he takes under color of state
law . . . . Official capacity suits, in contrast, generally represent only another way of pleading an
action against an entity of which an officer is an agent.” Hill v. Shelander, 924 F.2d 1370, 1372
(7th Cir. 1991) (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985)). In other words, a
personal-capacity suit is appropriate when an official, acting under the color of state law,
personally deprives a plaintiff of a federal right. Id. On the other hand, an official-capacity suit is
appropriate when a person is executing or implementing the official policy or custom of a
government entity. Id. Moten’s allegations do not give rise to a reasonable inference that either
Jones or Mitchell acted under any sort of official policy or custom. Accordingly, he has not stated
a claim against these defendants in their official capacities and those claims are dismissed.
                                          CONCLUSION
        THEREFORE, IT IS ORDERED that Moten’s motion for leave to proceed without
prepaying the filing fee (ECF No. 2) is GRANTED.
        Under an informal service agreement between the Wisconsin Department of Justice and
this court, a copy of the complaint and this order have been electronically transmitted to the
Wisconsin Department of Justice for service on defendants Nurse Crandberry, Dr. Reginaldo
Arboleda, Captain Jones, and Melissa Mitchell. It is ORDERED that, under the informal service
agreement, those defendants shall file a responsive pleading to the complaint within 60 days.
        IT IS FURTHER ORDERED that the agency having custody of Moten shall collect from
his institution trust account the $343.02 balance of the filing fee by collecting monthly payments

                                                   4

           Case 2:20-cv-00898-BHL Filed 10/26/20 Page 4 of 6 Document 8
from Moten’s prison trust account in an amount equal to 20% of the preceding month’s income
credited to Moten’s trust account and forwarding payments to the Clerk of Court each time the
amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The payments shall
be clearly identified by the case name and number assigned to this case. If Moten is transferred to
another county, state, or federal institution, the transferring institution shall forward a copy of this
order along with his remaining balance to the receiving institution.
        IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge of
the agency where Moten is confined.
        IT IS FURTHER ORDERED that the parties may not begin discovery until after the
court enters a scheduling order setting deadlines for discovery and dispositive motions.
        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing
Program institutions1 must submit all correspondence and case filings to institution staff, who will
scan and e-mail documents to the court. Plaintiffs who are inmates at all other prison facilities
must submit the original document for each filing to the court to the following address:
                                Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                362 United States Courthouse
                                517 E. Wisconsin Avenue
                                Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will
only delay the processing of the matter.
        Moten is further advised that failure to make a timely submission may result in the
dismissal of this case for failure to diligently pursue it. In addition, the parties must notify the
Clerk of Court of any change of address. Moten is reminded that it is his responsibility to promptly
notify the court if he is released from custody or transferred to a different institution. Moten’s
failure to keep the court advised of his whereabouts may result in the dismissal of this case without
further notice.




1
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay Correctional
Institution, Waupun Correctional Institution, Dodge Correctional Institution, Wisconsin Secure
Program Facility, Columbia Correctional Institution, and Oshkosh Correctional Institution.
                                                   5

           Case 2:20-cv-00898-BHL Filed 10/26/20 Page 5 of 6 Document 8
       Enclosed is a guide prepared by court staff to address common questions that arise in cases
filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide
contains information that Moten may find useful in prosecuting his case.
       Dated at Milwaukee, Wisconsin this 26th day of October, 2020.
                                                    s/ Brett H. Ludwig
                                                    Brett H. Ludwig
                                                    United States District Judge




                                                6

          Case 2:20-cv-00898-BHL Filed 10/26/20 Page 6 of 6 Document 8
